Citation Nr: 0920931	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bipolar-2 disorder.

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling.  

4.  Entitlement to service connection for a lumbar spine 
disability.  

5.  Entitlement to service connection for a cervical spine 
disability.  

6.  Entitlement to service connection for a right 4th finger 
disability.

7.  Entitlement to service connection for a right ankle 
disability.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

10.  Entitlement to service connection for hypertension as 
secondary to service-connected knee, lumbar spine, and 
cervical spine disabilities.  

11.  Entitlement to service connection for a right elbow 
disability as secondary to service-connected knee 
disabilities.  

12.  Entitlement to service connection for shortening of the 
right leg as secondary to service-connected knee, lumbar 
spine, and cervical spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2008, the Veteran testified before 
the undersigned at a Travel Board hearing.  

The issue of service connection for hypertension, a right 
elbow disability, and shortening of the right leg, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bipolar-2 disorder causes occupational and 
social impairment, with deficiencies in most areas, but does 
not result in total occupational and social impairment.

2.  The Veteran's range of motion of both knees, at worse, is 
zero to 100 degrees, with pain on flexion.

3.  The Veteran has a torn meniscus of each knee.  

4.  Degenerative joint disease of the lumbar spine is 
attributable to service.  

5.  Degenerative joint disease and degenerative disc disease 
of the cervical spine is attributable to service.  

6.  The Veteran does not have a current right 4th finger 
disability.

7.  The Veteran does not have a current right ankle 
disability.

8.  The Veteran meets the schedular criteria for TDIU and the 
Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.

9.  At his October 2008 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran and his representative that a 
withdrawal of his appeal as to the issue of service 
connection for PTSD is requested.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for bipolar-2 
disorder are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9432 (2008).

2.  The criteria for an increased rating in excess of 10 
percent for chondromalacia patella of the right knee based on 
limitation of motion are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Code 5260 (2008).  

3.  The criteria for a separate 20 percent rating for torn 
meniscus of the right knee are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5258 (2008).

4.  The criteria for an increased rating in excess of 10 
percent for chondromalacia patella of the left knee based on 
limitation of motion are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Code 5260 (2008).  

5.  The criteria for a separate 20 percent rating for torn 
meniscus of the left knee are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5258 (2008).

6.  Degenerative joint disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

7.  Degenerative joint disease and degenerative disc disease 
of the cervical spine were incurred in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

8.  A right 4th finger disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

9.  A right ankle disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

10.  The Veteran is individually unemployable by reason of 
his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341(a), 
4.16 (2008).

11.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the issue of service connection for PTSD 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims 
VCAA letters were issued in January and May 2006 which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

With regard to the claim for an initial higher rating for 
bipolar-2 disorder, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOCs have been issued.  The Board notes 
that while additional notice is required under section 
5103(a) for claims for increased ratings, the Court clearly 
noted in Vazquez that the additional notice requirements 
apply only to claims for increased compensation.  In cases 
such as the initial rating for bipolar disorder, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  

With regard to the increased rating claims for the knees, 
according to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, a letter compliant with the directives in 
Vazquez-Flores was sent in October 2008.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).
Background

In a July 2001 rating decision, the RO granted service 
connection for bilateral chondritis of the right and left 
knees.  The RO assigned a noncompensable rating effective 
March 16, 2001.  

March 2002 VA records noted that the Veteran was concerned 
about his blood pressure.  It was noted that he had 
hypertension, by history, normotensive today.  The examined 
felt that he might have labile hypertension.  

In June 2002, it was noted that the Veteran had an extensive 
history of interpersonal, occupational, and emotional 
dysfunction consistent with likely bipolar disorder.  The 
Veteran appeared hypomanic with rapid speech, mild 
tangentiality, possible delusional thinking, and grandiosity 
in reporting recent chaotic lifestyle and experiences.  The 
Veteran had current legal problems and past incarceration for 
drug trafficking.  It was also noted that he had past 
problems with cocaine dependence and alcohol abuse.  He 
reported having mood swings and being restful in the morning.  
He denied current suicidal ideation or intent.  He indicated 
that he wanted help and to get his life under control.  

By the next month, the Veteran reported improved thought 
organization and mania, but he continued to demonstrate 
hypomania.  He related that he had memory problems and was 
carrying a book to write down everything that he would 
forget.  The Veteran underwent mental status evaluation.  At 
that time, he reported that he last had suicidal thoughts in 
2001.  However, he had homicidal thoughts when he got upset 
and people did not "feel anything for me."  He had a 
persistent depressed mood.  He expressed that the devil 
influenced things in his life.  He did not have panic attacks 
or phobias.  A "lifetime" history of 
obsessions/compulsions, persistent worry/tension, and 
violent/assaultive behavior was noted.  The Veteran had 
psychomotor excitement.  His attitude was cooperative, but 
also angry and suspicious.  His mood and affect were angry, 
irritable, labile, and showing reactive rage.  His thoughts 
were circumstantial, disorganized, and showing flight of 
ideas.  He was mildly paranoid.  He was oriented times three, 
but he had impaired attention.  The Veteran was unemployed.  
The diagnosis was bipolar disorder, most recent episode was 
manic with psychotic features.  His global assessment of 
functioning (GAF) was 40.  

From December 2002 to February 2003, the Veteran was seen by 
A.W., Ph.D., for psychiatric evaluation.  The records reflect 
a history of significant instability with regard to 
employment.  It was noted that the Veteran had been diagnosed 
as having a bipolar disorder and was taking medication.  He 
related that he continued to have periods of depression and 
anxiety.  However, without the medication, he would become 
very depressed, obsessive, angry, and unable to sleep.  He 
described having overwhelming stress due to his personal, 
professional, and legal issues.  Psychological testing 
revealed personality characteristics that significantly 
interfered with his daily functioning.  It was noted that to 
control his feelings, he might withdraw into fantasy 
solutions or become disconsolate, moody, and anxiously 
depressed.  He also felt that he had a sense that he had less 
opportunities in life than others and this interfered with 
his thoughts, feelings, and anger issues.  

In April 2004, the Veteran was afforded a VA examination.  At 
that time, the Veteran indicated that he could not perform 
work that involved standing due to his knee pain and 
swelling.  Physical examination revealed that the Veteran was 
able to squat to only 90 degrees of flexion of his knees and 
had pain primarily in his right knee.  His range of motion 
was from zero degrees of extension to 150 degrees of 
extension both on active and on passive motion.  The Veteran 
had no fluid or instability of the knees.  He had crepitus on 
the right knee and patellar grinding with pain and tenderness 
in the medial articular surface of the patella to palpation.  
The left knee was not painful and had no tenderness with 
palpation.  The Veteran's repeated motion was tested on the 
left knee and it was negative.  On the right, it caused pain 
to increase and there was a decreased range of motion of 15 
degrees on flexion (135 degrees).  The diagnoses were 
patellar chondritis of the right knee and resolved chondritis 
of the left knee.  It was noted that the veteran was employed 
as a chauffeur, rather than in employment which required 
standing or moving around.  The Veteran was able to do 
activities of daily living and did not require medical aids.  
There was no fatigue, weakness, or lack of endurance.  X-rays 
revealed no fracture, dislocation, or suprapatellar joint 
effusion.  There were no significant degenerative changes. 

In a May 2004 rating decision, the Veteran's disability 
rating was increased to 10 percent for each knee based on the 
April 2004 examination, effective April 22, 2004.  

March 2005 x-rays of the lumbar spine revealed mild 
degenerative changes.  The Veteran complained of having back 
pain since a 1980 spine injury.  X-rays of the cervical spine 
revealed mild degenerative changes.  

In April 2005, the Veteran continued to receive psychiatric 
treatment.  The Veteran reported having cognitive 
dysfunction, but no psychotic or paranoid symptoms.  The 
Veteran reported that he was supporting himself through odd 
jobs such as painting, cutting grass, and chauffeuring.  
Mental status examination was conducted.  The Veteran was 
casually dressed and appeared his stated age.  The Veteran 
was oriented in all spheres.  He did not display any gross 
motor behaviors and maintained appropriate eye contact.  
Rapport was adequately established and maintained throughout 
testing.  The Veteran was complaint with the requests made of 
him and appeared to put forth adequate effort, with the 
exception of the Digit Symbol Subtest on the WAIS-II.  He 
quit this test prematurely.  His speech was normal in rhythm.  
However, his speech was loud in volume and the Veteran was 
hyperverbal during most of the testing.  His thought process 
appeared to be somewhat disorganized, characterized by 
tangentiality and grandiosity.  His judgment and insight 
appeared limited.  His mood was elated and his affect was 
often inappropriate to content.  During the clinical 
interview, the Veteran laughed constantly when discussing 
sensitive matters.  He did not appear to have great 
difficulty in maintaining concentration during tasks.  He 
denied current suicidal or homicidal ideations.  He also 
denied having hallucination and delusions.  It was also noted 
that he was married, but it was a marriage of convenience.  
His GAF was 75.  

In March 2005, the Veteran complained of knee instability.  
He indicated that he fell off a ladder while changing a light 
bulb because his knee gave out.  The Veteran also related 
that he had experienced low back pain since 1980 when he fell 
asleep on a rock.  He was also told by a chiropractor that 
his neck was out of alignment.  He related that he fractured 
his coccyx in 1979 during a parachute jump.

In April 2005, the Veteran received psychiatric treatment.  
It was noted that he had racing thoughts, emotional numbness, 
and was very controlling during the interview.  He seemed to 
have limited insight.  

In April 2005, the Veteran reported that he fell and landed 
on his elbow due to his knee disability.  Mild weakness was 
demonstrated, but range of motion was normal.  In May 2005, 
the Veteran reported that he fell a year ago while working 
and landed on his elbow.  Since that time, he had experienced 
elbow pain.  Range of motion of the right elbow was normal.  

In May 2005, the Veteran was seen by podiatry for complaints 
of right ankle instability.  At that time, it was also noted 
that he had right leg length instability of 1 inch.  The 
Veteran reported that he was in jump school in the Army and 
had trauma to the knee, back, and foot.  

July 2005 x-rays of the elbow revealed minimal degenerative 
changes.  

In July 2005, the Veteran underwent a magnetic resonance 
imaging (MRI) of the knees due to complaints of instability 
and pain.  The MRI of the left knee revealed lateral meniscus 
posterior horn tear with extension through body to anterior 
horn; degenerative signal medial meniscus with questionable 
undersurface changes; and moderate chondromalacia and 
reactive edema patella.  MRI of the right knee revealed a 
high grade tear of the lateral meniscus with fragments at the 
notch; chondral fissure on the lateral patella and mild 
chondromalacia underlying change; degenerative signal of the 
medial meniscus posteriorly with questionable undersurface 
tearing; and reactive edema and high grade chondromalacia of 
the posterolateral tibia.  

In August 2005, the Veteran was afforded psychiatric 
treatment.  It was noted that he was hyperverbal and 
hyperactive with flight of ideas.  The diagnosis was bipolar 
disorder with hypomania.  

In October 2005, it was noted that the Veteran had 
hypertension which would perhaps be reduced if he lost 
weight.  Slight swelling of the right hand was noted, the 
Veteran reported that he had bullet fragments in that hand.  

January 2006 x-rays revealed mild degenerative disc disease 
of the lumbosacral spine.  

In April 2006, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that his had painful knees 
and a loss of balance.  He had pain going up stairs and was 
basically unable to go down stairs.  He had occasional flare-
ups with some limitation of motion, but the examiner could 
not speculate to what degrees.  He was able to perform 
activities of daily living except for bending, trying to 
squat, going up and down stairs, and carrying objects.  The 
Veteran reported that he was not working because he could not 
tolerate work due to knee pain.  He used a cane for 
ambulation and he used bilateral knee braces.  Physical 
examination revealed poor heel and toe raising.  The Veteran 
was unable to squat.  His right knee had tenderness in the 
medial and lateral joint line.  There was no instability.  
There were no fluids.  His range of motion was zero degrees 
of extension to 100 degrees of flexion, performed with pain.  
There was tenderness in the patellar area of patellar 
grinding.  The Veteran had pain to palpation of the articular 
surface of the patella.  Repeated motion caused an increase 
in pain, but no decrease in motion, no fatigability, no 
incoordination, and no weakness.  

Examination of the left knee showed that he had tenderness in 
the anterolateral and anteromedial joint lines. There was no 
instability and no fluid.  His range of motion was from zero 
degrees of extension to 100 degrees of flexion.  There was 
tenderness to patellar grinding and there was pain on patella 
articular surface on palpation.  Repeated motion caused an 
increase in pain, but no decrease in range of motion.  There 
was no fatigability, incoordination, or weakness.  The 
diagnosis was chondromalacia patella, bilaterally, internal 
derangement of both knees as indicated by MRI results; and 
degenerative joint disease of both knees.  

In April 2006, it was noted that the Veteran was being 
started on hypertension medication.  

In June 2006, a VA physician submitted an opinion letter.  He 
stated that the Veteran was suffering from hypertension, 
chronic cervicalgia with cervical spine disc disease, chronic 
low back pain with lumbar disc disease, severe degenerative 
changes in the knees, and right elbow arthritis.  He opined 
that while hypertension was not caused by the musculoskeletal 
problems, it was more likely than not that it had been 
aggravated by the Veteran's weight gain which was the result 
of his instability to exercise due to the musculoskeletal 
problems.  

In July 2006, the Veteran was afforded a VA psychiatric 
examination.  Currently, the Veteran slept about 6 hours per 
night, waking twice, which was significantly improved.  He 
related that he had dreams 3-4 times per week of being in a 
dangerous situation.  He related that he had adequate 
affections within his family.  He stated that he used to have 
difficulties with anger, but that he did not have these 
problems any more.  He described some startle reaction, but 
no hypervigilance.  His memory and concentration appeared 
adequate when he was not anxious.  He did not have symptoms 
of major depression. His appetite was good.  He had reduced 
interest in sexual relations, but was focused on being close 
physically in his relationship with his wife.  There was no 
suicidal thinking.  He had thoughts of not living, but had no 
intention or plan to hurt himself.  He wanted to have a 
better life.  He said that he was proud of himself, but 
sometimes saw himself as a disappointment.  There were no 
psychotic symptoms and no panic attacks.  He had anxiety on 
and off.  The Veteran related that he had not worked in three 
years, primarily because of his back and knees, and the 
chronic pain.  He also stated that he was not working because 
of his mental state, i.e., his anxiety and forgetfulness, 
which interfered significantly with his work.  He said that 
if he was able to work physically, he could work as a 
gardener.  The Veteran was able to perform activities of 
daily living and spent time at home with his family and 
friends.  

Mental status examination revealed that the Veteran was 
dressed casually and was clean and alert.  He exhibited a 
good energy and spoke in a normal tone at a rate which was 
quicker than normal.  His speech, while coherent, appeared 
over-inclusive with numerous details.  He occasionally was 
difficult to follow, but generally focused.  He made good eye 
contact and interacted appropriately.  There was no unusual 
motor activity.  His thought content did not reveal psychotic 
symptoms and there was no suicidal or homicidal thinking.  
Mood was described as sometimes unhappy, without depression, 
but with some anxiety.  The Veteran indicated that he had 
made significant progress in this past year.  His affect was 
such that he was a bright individual, very expressive and 
demonstrative, with some anxiety, some pressure, and a 
serious quality.  The Veteran was able to smile 
appropriately.  Cognitive functioning was intact and he was 
competent to manage VA benefits.  

The examiner opined that the Veteran fulfilled the criteria 
at DSM IV for bipolar-2 disorder, showing that he had had 
hypomanic periods without a full manic episode as well as 
periods of depression.  The Veteran had been treated and 
described significant improvement.  He did not meet the 
criteria for PTSD.  His substance abuse diagnoses were in 
full sustained remission.  The examiner noted that the affect 
of the Veteran's symptoms on his social and occupational 
functioning was such that he had a GAF of 56 indicative of 
moderate difficulty.  The examiner stated that he might be 
employable if it were not for his medical difficulties and 
this was speculative based on what had been described by him 
in his occupational history.  

In July 2006, the Veteran was afforded a hypertension 
examination.  The examiner reviewed the claims file and 
opined that it was less likely as not that his hypertension 
was caused by or the result of his knee or orthopedic 
complaints (spine and ankle).  The examiner noted that the 
Veteran claimed that his hypertension was caused by becoming 
overweight and his obesity was caused by his instability to 
exercise due to his knee problems.  The examiner noted that 
his essential hypertension could have many causes including 
poor diet, the aging process, and a lack of a type of 
exercise, but it was difficult to attribute it mainly to his 
orthopedic disabilities.  

In July 2006, the Veteran was afforded a VA orthopedic 
examination.  The Veteran reported that he sprained his right 
4th finger in a parachute jump.  X-rays revealed no 
abnormalities of that finger.  The examiner opined that the 
pain in the right finger was less likely as not the result of 
a claimed inservice sprain as that would have healed by now.  
The x-rays were negative for pathology.  

With regard to the right ankle, the Veteran indicated that he 
had sprained this ankle while running during military 
exercises.  He stated that he was not seen by a medic.  The 
examiner noted that the Veteran had an antalgic gait.  
Physical examination and x-rays were normal.  The examiner 
opined that the claimed right ankle pain was less likely as 
not the result of a claimed inservice injury as there was no 
documentation of that injury and the x-rays were negative for 
pathology.  

With regard to the lumbar spine, the Veteran was diagnosed as 
having degenerative joint disease of the lumbar spine.  The 
examiner opined that it was less likely as not the result of 
a claimed inservice sprain as the Veteran was only seen once 
for back spasm 26 years ago and the sprain would have healed 
by now.  The separation examination was negative for back 
symptoms and diagnosis.  

With regard to the cervical spine, the Veteran was diagnosed 
as having cervical disc and joint disease.  The examiner 
opined that the diagnoses were less likely as not the result 
of service as the service treatment records were silent for 
complaints of neck pain and the separation examination was 
negative for back symptoms and diagnosis.  

In September 2006, a VA physician indicated that the Veteran 
was a patient and had several medical problems, including 
hypertension, chronic cervicalgia with cervical spine disc 
disease, chronic low back pain with lumbar disc disease, 
severe degenerative changes in the knees, and right elbow 
arthritis.  The examiner noted that the Veteran gave a 
history of being injured in parachute jumps while in service.  
The examiner stated that while it was obviously impossible to 
state with certainty that his lumbosacral spine and cervical 
spine problems were related to parachute injuries, it was 
certainly at least as likely as not that they were so related 
given the present findings, including MRI findings.  He 
indicated that the support for this conclusion was the fact 
that the Veteran was relatively young to have such extensive 
degenerative changes in so wide an area through the normal 
degenerative processes alone.  

Thereafter, the Veteran continued to attend VA psychiatric 
group therapy.  In March and April 2007, the Veteran was seen 
for psychiatric treatment.  The veteran was hyperactive and 
hyperverbal at times.  He was also anxious at times.  He was 
not sleeping well.  He complained of being forgetful.  Mental 
status examination revealed that the Veteran was 
appropriately dressed.  His attitude was good.  He was alert 
and oriented times three.  His eye contact and motor function 
were good.  His mood and affect was anxious. His speech was 
normal in rate and rhythm.  His thought processes were goal-
directed and linear.  His thought content was high, he had no 
delusions or psychosis.  There were no auditory or visual 
hallucinations.  There was no suicidal or homicidal ideation, 
intent, or plan.  His insight and judgment were fair.  

In April 2008, the Veteran was afforded a VA psychiatric 
examination.  It was noted that the Veteran had not had any 
hospitalizations for his bipolar disorder.  The Veteran 
related that he was taking anti-anxiety and anti-psychotic 
medications.  Mental status examination revealed that the 
Veteran was casually dressed and his clothing was disheveled.  
His psychomotor activity was tense.  His speech was rapid and 
loud.  His attitude was cooperative.  His affect was blunted.  
His mood was dysphoric and labile.  The Veteran was easily 
distracted.  He was able to do serial 7's and to spell a word 
forward and backward.  He was oriented times three.  His 
thought process revealed an overabundance of ideas, 
circumstantiality, and tangentiality.  His thought content 
revealed paranoid ideation.  He had no delusions.  His 
judgment was intact and his intelligence was average.  His 
insight was intact.  He had sleep disturbance.  There were no 
hallucinations and no inappropriate behavior.  He interpreted 
proverbs appropriately.  He did not have 
obsessive/ritualistic behavior.  There were no panic attacks.  
There was no homicidal ideation, but the Veteran had passive 
suicidal ideation.  The Veteran had fair impulse control, but 
no episodes of violence.  The Veteran related that he had 
improvement in his ability to control his temper.  He was 
able to maintain minimal personal hygiene and did not have a 
problem with activities of daily living.  His remote memory 
was normal, but recent and immediate memory were mildly 
impaired.  It was noted that the Veteran was not able to 
manage his financial affairs and that his mother performed 
these duties.  The examiner indicated that the Veteran was 
unemployed due to his bipolar disorder.  The Veteran related 
that he had manic episodes and depressed episodes when he was 
unable to control his anger.  The examiner indicated that the 
Veteran endorsed separate diagnoses of bipolar disorder which 
included episodes of mania and depression as well as a 
diagnosis of PTSD.  His GAF was 40.  The examiner stated that 
the Veteran's bipolar disorder impaired his ability to 
function in social and occupational settings.  

In October 2008, the Veteran testified at a Travel Board 
hearing.  At that time, he related that he performed 
parachute jumps during service.  He performed 16 jumps which 
caused his knee, back, and neck disabilities.  He described 
that he had problems with anger and that he did not sleep 
well.  He related that he had taken a violent behavior course 
and also attended family therapy and some other type of 
treatment for aggressive behavior.  He also related that he 
had road rage issues.  The Veteran stated that his knee 
problems caused him to lose balance and that he wore a shoe 
insert.  He claimed that his knees were the reason that his 
right leg was short and that he injured his elbow and ankle 
in different falls.  


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  


Bipolar-2 Disorder

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, supra.  In 
this case, there has not been a material change in the 
disability level.

Ina  July 2006 rating decision, service connection was 
granted for bipolar-2 disorder.  A 30 percent rating was 
assigned effective May 13, 2004.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9432 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board notes that the 30 percent rating was made effective 
May 2004.  Prior to that time, the Veteran exhibited episodes 
of hypomania with psychotic manifestations.  The only 
examination which showed a real absence of such hypomanic, 
manic, or psychotic manifestations was conducted in July 
2006.  The Board notes that while staged ratings are 
permitted, the vast majority of medical evidence, to include 
VA outpatient treatment, documented the Veteran's continuous 
hypomanic symptoms.  The Veteran has attended various types 
of therapy including family therapy as well as anger/violence 
control courses and has been placed on medication.  His 
cognitive functioning is essentially intact, with some memory 
dysfunction, but his behavior include paranoia, flight of 
ideas, rapid and otherwise abnormal speech, and difficulties 
with anger and violence.  

The Board finds his overall functioning more closely 
approximates the criteria for a 70 percent rating. The 
Veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood.  The Veteran has suicidal 
thinking; speech abnormalities; near continuous anxiety; 
impaired impulse control; occasional disheveled appearance; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Although the Veteran 
is married, he has alternatively indicated that he wants 
closeness to his wife and otherwise indicated that he has no 
feelings for her.  

A 100 percent rating is not warranted because the Veteran's 
bipolar disorder has not been productive of total 
occupational and social impairment.  The Veteran has 
paranoia, but does not suffer from persistent delusions or 
hallucinations.  His behavior is not grossly inappropriate 
the majority of the time.  He is able to perform activities 
of daily living, including maintenance of minimal personal 
hygiene.  The Veteran is oriented to time and place.  The 
veteran has some memory impairment, but he does not have 
memory loss for names of close relatives, own occupation, or 
own name.  Accordingly, the Board concludes that the criteria 
for a 100 percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 70 percent rating for bipolar-2 disorder.  


Bilateral Knees

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The words "slight," "moderate" and "severe" are 
not defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

The General Counsel has held that if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 
1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not specify that a separate rating may only be assigned 
when there is arthritis and limitation of motion and/or 
painful motion.  Therefore, consideration must be given to 
whether separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as 
disability manifested by limitation of motion and/or painful 
motion or limitation of motion and/or painful motion on its 
own. 

During the appeal period, the Veteran's range of motion of 
the knees, at worse, was from zero degrees of extension (full 
extension) to 100 degrees of flexion.  With regard to flexion 
of both knees, he complained of painful motion.  Thus, the 
assigned 10 percent ratings, but no more, are appropriate.  
He does not exhibit the functional impairment, even 
considering DeLuca factors, of limitation on flexion to 30 
degrees.  In addition, although the Veteran has complained of 
instability, instability is not shown on manipulation of the 
knees on any objective testing on the examinations nor was 
subluxation shown on x-rays.  

However, the pertinent MRI findings revealed tears of the 
lateral meniscus of both knees with edema in both knees.  In 
addition, the Veteran has reported that he has locking and 
pain in both knees.  As such, the Board finds that the 
Veteran's knee disabilities each warrant a separate 20 
percent rating under Diagnostic Code 5258.  

Thus, in addition to the currently assigned 10 percent 
ratings for the right knee and for the left knee based on 
limitation/painful flexion, separate 20 percent ratings are 
also warranted for the symptomatic torn menisci.  


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
bipolar-2 disorder and knee disabilities with the established 
criteria found in the rating shows that the rating criteria 
reasonably describes the Veteran's disability level for each 
disability and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all.  Additionally, as indicated above, the 
Veteran is being compensated for unemployability via a TDIU 
rating per below.  Thus, there is not otherwise shown to be 
evidence of marked interference with employment due to the 
bipolar-2 disorder and knee disabilities warranting more 
compensation above the assigned ratings and the TDIU rating.  

In short, there is no probative evidence of record to 
indicate that this service-connected bipolar-2 disorder and 
knee disabilities on appeal cause impairment with employment 
over and above that which is contemplated in the assigned 
schedular ratings and the TDIU rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that manifestations of the Veteran's service-
connected disabilities have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


Service Connection

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The service connection issues do not involve simple 
diagnoses.  See Jandreau; see also Woehlaert.  The Veteran is 
not competent to provide more than simple medical 
observations.  The current diagnosis may not be diagnosed via 
lay observation alone and the Veteran is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disability.  See Barr.  Thus, the Veteran's lay 
assertions are not competent or sufficient in this regard.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  




Low Back and Cervical Spine Disorders

The service treatment records reflect that the Veteran was 
seen during service in September 1970 for low lumbar strain 
after he had suffered a twisting injury while sleeping in a 
tent.  There is no documentation of a low back or neck injury 
due to parachute jumps during service.  The Board notes, 
however, that the Veteran was involved in parachute jumps 
during service and service connection for bilateral knee 
disorders has been granted due to residuals of parachute 
jumps.  

The VA examiner who conducted the July 2006 VA examination 
opined that current low back and cervical spine diagnoses 
were not related to service as the examiner felt that the 
back strain inservice would have resolved and there was no 
documentation of cervical spine disability during service.  
However, the RO deferred adjudication of these issues for a 
VA opinion regarding whether current disabilities were 
etiologically related to his parachuting during service.  In 
September 2006, the VA physician opined that current low back 
and cervical spine disabilities were at least as likely as 
not related to the inservice parachute jumps.  He provided 
rationale, explaining essentially that the extent and 
severity of current findings were beyond normal degenerative 
aging processes.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

The July 2006 VA examiner did not specifically consider the 
Veteran's history of parachute jumps during service.  The 
September 2006 VA examiner did consider this history.  As 
such, the September 2006 opinion is more probative on that 
point.  

The Board recognizes that the VA treatment records are 
negative for any such injury.  However, the Board accepts the 
theory that the impact of making parachute jumps may cause 
later medical issues.  As noted, service connection has been 
established for knee disorders.  Also, and most 
significantly, a competent VA opinion relates current low 
back and neck disabilities to this inservice activity.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, the Board finds that service connection is 
warranted for low and cervical spine disabilities, diagnosed 
as degenerative joint disease of the lumbar spine and 
degenerative joint disease and degenerative disc disease of 
the cervical spine.  

Right 4th Finger and Right Ankle

As noted, in July 2006, the Veteran was afforded a VA 
orthopedic examination.  The Veteran reported that he 
sprained his right 4th finger in a parachute jump.  The 
examiner opined that the pain in the right finger was less 
likely as not the result of a claimed inservice sprain as 
that would have healed by now.  The x-rays were negative for 
pathology.  With regard to the right ankle, the examiner 
opined that the claimed right ankle pain was less likely as 
not the result of a claimed inservice injury as there was no 
documentation of that injury and the x-rays were negative for 
pathology.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code.  Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed);  see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau; see also Gilpin.  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

The Veteran does not have currently diagnosed right 4th 
finger or right ankle disabilities which have been attributed 
to service.  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  See 
Rabideau.  Absent a current diagnosis, service connection is 
not warranted for either of these claimed disabilities.  

Accordingly, service connection is denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.


TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

In light of the determinations above, the Veteran meets the 
schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue 
is whether his service-connected disabilities preclude him 
from engaging in substantially gainful employment (i.e., work 
that is more than marginal, which permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The Veteran is unemployed and has been for years.  He has 
occasionally held sporadic employment, but not on a full-time 
basis.  In viewing the medical evidence of record, as well as 
the Veteran's statements, the Board finds that TDIU is 
warranted.  A VA examiner noted that the bipolar disorder as 
well as back and knee disabilities render the Veteran 
unemployable.  Thus, the Board finds that the Veteran is 
unemployable based on the nature and severity of the service-
connected disabilities under consideration.  

Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.


PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to 
these issue (at his October 2008 Travel Board hearing) and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issue of service connection 
for PTSD and it is dismissed.




ORDER

Entitlement to an initial 70 percent rating for bipolar-2 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for chondromalacia patella of the right knee based on 
limitation of motion is denied.

A separate 20 percent rating for torn meniscus of the right 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for chondromalacia patella of the left knee, based on 
limitation of motion is denied.  

A separate 20 percent rating for torn meniscus of the left 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.

Service connection for a low back disability, diagnosed as 
degenerative joint disease of the lumbar spine, is granted.  

Service connection for cervical spine disabilities, diagnosed 
as degenerative joint disease and degenerative disc disease 
of the cervical spine, is granted. 

Entitlement to service connection for a right 4th finger 
disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.  

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for PTSD is dismissed.  




REMAND

Hypertension, Right Elbow, and Shortening of the Right Leg

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  However, the changes are less 
favorable to the Veteran.  Since the Veteran's claim was 
pending prior to the changes, the old version is applicable.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

The Veteran claims that he has hypertension, a right elbow 
disability, and shortening of the right leg due to his 
service-connected disabilities.  With regard to hypertension, 
he claims that his service-connected disabilities prevent him 
from exercising which has caused obesity which aggravated his 
hypertension.  In addition, he contends that his psychiatric 
medications cause or aggravate his hypertension.  With regard 
to his right elbow disability, the Veteran contends that his 
bilateral knee disabilities resulted in a fall which caused 
his right elbow disability.  With regard to his right leg 
shortening, he contends that his bilateral knee disabilities 
or spine disabilities resulted in this leg shortening.  

As noted above, a VA medical opinion was obtained in July 
2006 with regard to the hypertension matter, as indicated 
above, but the examiner did not consider aggravation; thus 
that opinion is incomplete.  It is unclear as to whether the 
June 2006 VA physician who provided an opinion as to 
aggravation had access to the Veteran's medical history and 
it is unclear as to what history he based his opinion upon as 
none is set forth in the letter.  An opinion has not been 
provided as to the other issues.  The records reflect that in 
April 2005, the Veteran claimed to have fallen and injured 
his elbow due to knee problems.  X-rays have shown 
degenerative changes in that elbow.

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Veteran should also be sent an updated VCAA letter 
pertaining to service connection for shortening of the right 
leg secondary to knee disabilities.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for 
shortening of the right leg secondary to knee 
disabilities.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the Veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that:

(A) any current hypertension 
disability is proximately due to, or 
the result of, the service-connected 
knee, low back, neck disabilities, 
or psychiatric medications.  The 
examiner should also opine as to the 
medical probabilities (less likely 
than not; at least as likely as not; 
or more likely than not) that any 
current hypertension is permanently 
aggravated by the Veteran's service-
connected knee, low back, or neck 
disabilities, or by his psychiatric 
medications.  The examiner should 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.  

(B) any current right elbow 
disability is proximately due to, or 
the result of, the service-connected 
knee disabilities.  The examiner 
should also opine as to the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that any current 
right elbow disability is 
permanently aggravated by the 
Veteran's service-connected knee 
disabilities.  The examiner should 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.  

(C) any current right leg shortening 
disability is proximately due to, or 
the result of, the service-connected 
knee, low back, or neck 
disabilities.  The examiner should 
also opine as to the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that any current 
right leg shortening disability is 
permanently aggravated by the 
Veteran's service-connected knee, 
low back, or neck disabilities.  The 
examiner should provide a complete 
rationale for all opinions expressed 
and conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


